Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on September 15, 2022.
Claims 1, 2, 8, 11, and 13-17 are currently amended.  
Claims 3-5, 7, 9, 10, and 12 have been canceled.   
Claims 1, 2, 6, 8, 11, and 13-17 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 6, 8, 11, and 13-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1, 2, 6, and 8 are directed toward a non-transitory computer readable medium (i.e., article of manufacture), Claims 11, 13, and 14 are directed toward a method, i.e., process, and Claims 15-17 are directed toward a system, i.e., apparatus.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1, which is representative of all of the independent claims, recites as follows: 
Claim 1, 11, and 15.  A non-transitory machine-readable medium storing instructions executable by a processor to:
receive a plurality of event notifications associated with a product device from a plurality of sensors of different types associated with the product device;
as each event notification is received, decrement a single grade associated with the product device by an amount corresponding to the event notification, the single grade decremented regardless of the sensor from which the event notification was received;
determine that the decremented single grade is above a minimum threshold; and
in response to determining that the decremented single grade is above the minimum threshold, cause the product device to be repaired, the product device resultantly being repaired.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward a set of comparisons to determine whether to repair a product.  As Applicant’s specification notes, these determinations are related to warranty compliance (i.e., whether an abuse event voids a warranty) or whether to offer a new warranty plan to a person (see specification paragraphs 7-13).  Because a warranty is a specific type of contract (binding seller or manufacturer and buyer), determining whether a warranty is void or valid, or offering to renegotiate a new warranty are all legal interactions related to analysis of the legal contract of a warranty.  Legal interactions are one of the certain methods of organizing human activities that are abstract.  See MPEP § 2106.04(a)(2)(II)(B).  Examiner notes that, alternatively, the claims can be considered to recite abstract mental processes because there are steps of determination and comparisons that can be performed in the human mind or with paper and pencil.  See MPEP § 2106.04(a)(2)(III).  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., “a non-transitory computer readable medium” or a system with a processor and memory), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  While the claims recite sensors that receive the data that create the event notifications, this feature of the claims, for the purpose of analysis under § 101, amounts to insignificant data gathering.  See MPEP § 2106.05(g).  Likewise, any actual repair of the product after the determination of whether the warranty is void or not is insignificant post-solution activity.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract sales activity or abstract mental process is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of product tracking that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of registering the products.    
The dependent claims 2, 6, 8, 13, 14, 16, and 17 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 2, 13, and 16 recite further embellishments regarding how to qualify or describe the event data.  Claim 6 recites what sensors sense the merely insignificantly gathered data.  Claims 8, 14, and 17 recite a timeline visualization of the data, which is, like Electric Power Group, merely selecting information for collection, analysis, and display, which is insignificant extra-solution activity.  See MPEP § 2106.05(f).  
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 11, and 15.  Therefore, Claims 1, 2, 6, 8, 11, and 13-17 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 11, 13, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Tan et al. (US 2006/0184379, hereinafter “Tan”).

Claims 1, 11, and 15.  Tan teaches: A non-transitory machine-readable medium storing instructions executable by a processor to (see ¶ 119):
receive a plurality of event notifications associated with a product device from a plurality of sensors of different types associated with the product device (see, e.g., at least ¶s 73, 74, 81, 94, 95, 100, and 103 as representative paragraphs teaching a plurality of different types of sensors that sense data regarding use events of a product device);
as each event notification is received, decrement a single grade associated with the product device by an amount corresponding to the event notification, the single grade decremented regardless of the sensor from which the event notification was received (see, e.g., ¶s 97-104 teaching determining a grade for the product based on the sensed event data from 100 (the highest grade) to 0 (the lowest grade), thereby teaching that each sensed event can decrement the grade below 100 ¶ 105 or 99);
determine that the decremented single grade is above a minimum threshold (see, e.g., ¶s 94-96 teaching voiding the warranty if the sensed data is beyond a threshold); and
in response to determining that the decremented single grade is above the minimum threshold, cause the product device to be repaired, the product device resultantly being repaired (see ¶s 38, 79-83, 87, and 95 teaching analyzing the sensed data to determine whether to accept or reject the warranty claim, which one of ordinary skill in the art understands means whether to repair the device or not).
Examiner notes that Tan teaches an embodiment where warranty validity is determined based on whether a sensor senses data above a minimum threshold (see, e.g., ¶s 93-96) as well as an embodiment where a single product score is determined based upon sensed environmental data from multiple sensors that decrements the overall score each time an adverse environmental event is sensed (see, e.g., ¶s 94-99).  Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these two embodiments together such that the single, decremented score for the product (as taught in the second embodiment of Tan) was compared to a threshold to determine whether the warranty is valid (as taught in the first embodiment of Tan) because, in the second embodiment of Tan, the product score is decremented based on use and abuse similar to the product usage thresholds of the first embodiment of Tan.  Thus, one of ordinary skill in the art could have substituted the product usage score from Tan’s second embodiment for the single event notification for the same purpose, i.e., to determine how the product has been used and whether that usage ought to void the warranty or not.  

Regarding Claim 11, it recites a method instead of a non-transitory computer readable medium.  The rejection utilizing Tan to render Claim 1 obvious above is incorporated herein to reject Claim 11.  Regarding Claim 15, this claim recites a system with a processor and memory that stores instructions to perform the same steps as Claim 1 (with one further exception addressed below).  As noted above, Tan teaches a processor that can execute stored instructions on a memory (see ¶ 119).  One other difference between Claims 11 and 15 and Claim 1 is that Claims 11 and 15 uses the phrase “misuse event” in place of “event notification.”  Examiner notes that Tan teaches that the event notifications sensed by the sensors can be “misuse events” (see at least ¶s 81, 111, and 117 teaching sensing misuse of the product).  Thus, with this additional teaching, and the rejection of Claim 1 provided above, Tan serves to render Claims 11 and 15 obvious as well.  Similar dependent claims will be treated together for the sake of brevity.

Claims 2, 13, and 16.  Tan renders obvious Claims 1, 11, and 15.  Tan further teaches: The non-transitory machine-readable medium of claim 1, wherein each event notification comprises an event type and a severity level, and the amount by which the single grade associated with the product device is decremented corresponds to the event type and the severity level of the event notification (see ¶s 97-104, in particular ¶ 99, teaching determining both an event type such as “shock grade” for a drop and temperature grade for extreme temperatures or not and that the different event types are weighted and the grade for each event type is based on the severity level of the sensed data for each event).

Claim 6.  Tan renders obvious Claim 1.  Tan further teaches: The non-transitory machine-readable medium of claim 1, wherein the sensors associated with the product device comprise one or multiple of: a humidity sensor, a temperature sensor, a gyroscope, a shock sensor, a voltage sensor, and a current sensor (see, e.g., ¶ 94 teaching sensing temperature, humidity, and impact, i.e., shock; see also ¶s 73, 95, 100, 103, and Figure 1 features 155, 157, and 159 teaching substantially the same).

Claims 8, 14, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Tan in view of Pothuri (US 2014/0201088).

Claims 8, 14, and 17.  Tan renders obvious Claims 1, 11, and 15.  Tan fails to further teach: The non-transitory machine-readable medium of claim 1, wherein the instructions are executable by the processor to further: display a timeline visualization of the single grade associated with the product device over time, as the single grade is decremented as the received event notifications are received.  Nevertheless, Examiner notes that Tan does teach that the time of usage is taken into account along with event notifications (see, e.g., at least ¶s 33, 38, 56, 72, 82, 92, 93, etc. teaching taking into account the time of the event such as with time stamps with the event).  Furthermore, Pothuri teaches that it was known to track consumer’s warranties including maintaining a warranty timeline for one or more consumer products (see Pothuri ¶ 66).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing a timeline visualization (as disclosed by Pothuri) upon which to place the timestamped event notifications and product warranty grade decrementations (as disclosed by Tan).  One of ordinary skill in the art would have been motivated to apply the known technique of providing a timeline visualization because it would allow the purchaser to track the warranty benefits of the product (or lack thereof if voided) (see Pothuri ¶s 2-3).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing a timeline visualization (as disclosed by Pothuri) upon which to place the timestamped event notifications and product warranty grade decrementations (as disclosed by Tan), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing a timeline visualization upon which to place the timestamped event notifications and product warranty grade decrementations, because predictably calculated data that is measured over time can be placed on a graphical timeline).  See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
Regarding the subject matter eligibility rejection, Applicant focuses on one main argument: that the claims recite the repair of a product if the grade (i.e., score) is above a certain threshold (see Remarks pages 6-10).  Applicant argues that this feature is fundamental to the claims and not insignificant extra-solution activity.  Examiner asserts that this argument is not persuasive.  MPEP § 2106.05(g) provides the legal tests for whether something recites insignificant extra-solution activity.  In particular, it provides three factors that examiners may consider: 1) whether the extra-solution limitation is well-known; 2) whether the limitation is significant (i.e., it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention); and 3) whether the limitation amounts to necessary data gathering or outputting.  Applying the factors to this limitation in the instant application, and starting with the first factor, Examiner asserts that because the limitation recites any way of repairing any kind of product, this extra-solution limitation is well-known because it recites any way of performing product repair rather than any novel way of performing any kind of specific example of product repair.  Regarding the second factor, which Examiner considers to be the most important of these three illustrative factors to the issues in this instant application, Examiner again asserts that because the product repair limitation recites any and all ways of performing any product repair, the limitation is not, in fact, significant and the limitation does not impose any meaningful limitations on the rest of the claims.  Regarding the third factor, Examiner asserts that this factor is not relevant to such a limitation because the product repair is the result of the data gathering and not related to the data gathering itself.  
Examiner continues to assert that the case In re Brown is applicable.  The MPEP, in section 2106.05(g), describes that case as holding that cutting hair after determining a hair style was an insignificant application of the abstract idea similar to Parker v. Flook.  This is similar to the instant application because the claims recite determining whether to repair the product and only repairing the product after determining whether to repair the product.  Applicant argues that the case is distinguishable because repairing the product is “part and parcel” to determining whether to repair the product, whereas cutting hair after determining a hair style is not integrated with the hair style determination (see Remarks page 9).  This argument is not persuasive because why would one determine a different hair style if not to perform the hair cut to achieve the new hair style?  Examiner asserts that the hair cutting is as integrated (or not) into the rest of the claim limitations similar to the instant application.  The point is that merely performing a concrete real-world action after an abstract determination is an “insignificant application.”  As noted above, because any way of performing the product repair is recited, the limitation does not impose any meaningful limits on the claim.  Thus, these arguments are not persuasive and the rejection is maintained.
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Examiner appreciates Applicant’s remarks (see pages 10-14) but asserts that one of ordinary skill in the art would have found it obvious to combine these different embodiments taught by Tan into one coherent invention where a single product score (i.e., grade) that is decremented by noted product usage or abuse could be the indicator of whether the product warranty was valid and thus whether the product would be repaired.  Thus, the arguments have been rendered moot in light of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Walker et al. (US 2010/0274629); Belady et al. (US 2012/0150758).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627